DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-33 in application number 16/991570.  Claims 1-33 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 3, 5-6, 8-27 are objected to because they are not readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-33 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed. First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application. Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea. See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019). 
In the instant case, Claims 1-11 are directed toward a method, i.e. process, Claims 12-22 are directed toward a non-transitory computer readable medium and Claims 23-33 are directed toward a system (machine). Thus, each of these claims falls within one of the four statutory 
A computer-implemented method for specifying, viewing, and verify2ing accounting allocations, comprising: 3at an input device, receiving user input specifying at least one allocation; 4at a hardware processor communicatively coupled to the input device, 5applying the specified at least one allocation to at least one account; 6at a storage device communicatively coupled to the hardware processor, 7storing a record representing the application of the specified at 8least one allocation to the at least one account; and 9at an output device, displaying output verifying the application of the at 10least one allocation to the at least one account.  
 
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B). As the bold language above demonstrates, Applicant’s claims are directed toward allocating funds to one or more accounts in an accounting system. This is a method of organizing human activity, specifically one involving commercial interactions. See 84 Fed. Reg. (4) at 52. Applicant states in [0045] in the specification that this invention is “implemented in an accounting software package” and therefore relates to commercial interactions.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2). The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the 
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application. In addition to the abstract idea, Applicant recites additional elements of an input device, a processor, a storage device and an output device. Applicant recites in [0052] of the specification that “input device 102 can be any element that receives input from user 100”. Applicant also teaches in [0251] that an input device, a processor, a storage device and an output device are general purpose devices. The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way. Instead, the claims are merely reciting instructions to implement the abstract idea on a general purpose computer, which is insufficient to provide a practical application of the claims 
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B. See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05. There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art. Rather, as noted above, an abstract commercial interaction is merely implemented by a general purpose computer. Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited generically recited computers and software that provide or achieve the steps of the invention. Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea. 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception. See MPEP § 2106.05(f). Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps; 2) the claims invoke the computer to perform a process of allocating funds to one or more accounts which has been performed historically without computers with pencil and paper; and 3) the claims are general and not recited in much particularity because it can apply to any type of accounting software. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-10, 12, 17, 19-21, 23, 28, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2002/0087441 to Charles Arthur Wagner Jr. et. al (Wagner).

Regarding Claims 1, 12 and 23:
Wagner teaches a system to manage the allocation of financial transactions into ledger accounts. Wagner teaches A computer-implemented method for specifying, viewing, and verify2ing accounting allocations, comprising: 3at an input device, receiving user input specifying at least one allocation; ([0057] “The web page 189 allows the user to define each and every general ledger accounting code that will be used in the allocation process” and [0063] “As with the other allocations, a GL Explorer window 282 is provided”).

4at a hardware processor communicatively coupled to the input device, 5applying the specified at least one allocation to at least one account; ([0030] “A central processing unit (CPU)”).

6at a storage device communicatively coupled to the hardware processor, 7storing a record representing the application of the specified at 8least one allocation to the at least one account; and ([0031] “memory”).

9at an output device, displaying output verifying the application of the at 10least one allocation to the at least one account. ([0051] “Front end administration … generates the web pages used for policy creation/management”).

Regarding Claims 6, 17 and 28:
Wagner teaches all of the elements of Claims 1, 12 and 23. Wagner also teaches: The method of claim 1, wherein receiving user input specifying at least 2one allocation comprises, for each allocation, performing at least one selected 3from the group consisting of: 4receiving user input specifying a source of the allocation; 5receiving user input specifying a basis of the allocation; and 6receiving user input specifying a target of the allocation. In view of Applicant’s specification at [0081] Examiner is interpreting receiving user input specifying a source of the allocation to mean amount of funds to be allocated, receiving user input specifying a basis of the allocation to mean a manner in which funds from the source are to be allocated (i.e. allocation plan) and receiving user input specifying a target of the allocation to mean destination accounts for the allocated funds. Wagner teaches this at ([0061] “To facilitate the construction or editing of the "allocate by account policy" procedure, the user actuates the "allocate by account" link 212 (FIG. 11), whereby step 528 (FIG. 4b) displays a web page 229 as shown in FIG. 14. This web page 229 (FIG. 14) presents an "account" button 230, which the user may actuate in step 528 to thereby allocate in step 529 transactions by specific account numbers”).

Regarding Claims 8, 9, 19, 20, 30 and 31:
Wagner teaches all of the elements of Claims 1, 12 and 23. Wagner also teaches: 1 The method of claim 1, wherein: 2receiving user input specifying at least one allocation comprises receiving 3user input specifying an allocation group comprising a plurality of allocations; and INTO20- 84 -storing a record representing the application of the specified at least one allocation to the at least one account comprises storing a record 7representing the application of each allocation in the specified 8group to the at least one account.  1The method of claim 8, further comprising, prior to receiving user in2put specifying at least one allocation: 3receiving user input defining the allocation group; and 4storing a record representing the application group, including a list of al5locations in the allocation group.  Examiner is interpreting an allocation group comprising a plurality of allocations in view of Applicant’s specification at [0182] to mean allocations that are made within a certain period of time in a certain order. Wagner teaches this at ([0067] “These web pages … allow end-users to define the allocation types in window 310 and priorities in window 312 … If multiple allocation types are utilized (i.e. Merchant Name and Hierarchy), then a priority needs to be defined. This is required because it is possible that one transaction 

Regarding Claims 10, 21 and 32:
Wagner teaches all of the elements of Claims 1, 12 and 23. Wagner also teaches: 1 1The method of claim 1, further comprising sending a notification to 2confirm successful application of the specified at least one allocation.  ([0073] “Once the above information and user selections are completed, a schedule query button 516 is actuated to cause the query to execute. … At this point, the end-user will receive an e-mail notifying it when the query (creating the download file) is completed”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0087441 to Charles Arthur Wagner Jr. et. al (Wagner) in view of U.S. Patent Publication 2003/0139985 to Terri Hollar et. al. (Hollar) and further in view of U.S. Patent Publicaiton 20130097066 to Brian Blank et. al. (Blank)

Regarding Claims 2, 13 and 24:
Wagner teaches all of the elements of Claims 1, 12 and 23. While Wagner teaches ([0008] “Each transaction may also contain individual "free form" notes detailing any company specific information. In accordance with these objectives it is also important to give the users "drill down" capability to view specific details around each transaction (e.g. merchant name, address, transaction details, merchant category code, date) as well as details surrounding the account (name, address, spending limits)” and [0092] “a note can be attached to each transaction” and Wagner teaches an embodiment allocating transactions by “merchant category” or “merchant name” (see at least [0059]), Wagner does not specifically teach: 11The method of claim 1, further comprising: 2at the input device, receiving user input specifying a justification for the 3least one allocation; 4at the storage device, storing a representation of the specified justification; 5Hollar teaches an accounting system with allocation functionality and reason codes 
Wagner does not specifically teach: at the output device, providing access to a snapshot look-back function to 6provide views of previously specified justifications for allocations; 7at the input device, receiving user input activating the snapshot look-back function; andINTO20- 82 - responsive to receiving the user input activating the snapshot look-back 10function, displaying, at the output device, a report indicating at 11least one previously specified justification for at least one allocat12ion.  Blank teaches an accounting system that allocates collateral in financial accounts. Blank teaches: ([0016] and Fig. 3] “Allocation History Detail”) which displays historical allocations and “Reasons” for each historical allocation. Additionally, see ([0031] and [0034]). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a report displayed to a user such as the “Allocation History Detail” taught by Blank, using the allocation data taught by Wagner and the additional helpful information of the reasons for the allocations taught by Hollar, in the context of Wagner in view .

Claims 3, 4, 7, 11, 14, 15, 18, 22, 25, 26, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0087441 to Charles Arthur Wagner Jr. et. al (Wagner) in view of U.S. Patent Publication 2003/0139985 to Terri Hollar et. al. (Hollar).

Regarding Claims 3, 4, 14, 15, 25 and 26:
Wagner teaches all of the elements of Claims 1, 12 and 23. Wagner does not specifically teach: The method of claim 1, further comprising: 2at the input device, receiving user input activating a before/after compar3ison report function; and 4responsive to receiving the user input activating the before/ after compari5son report function, displaying, at the output device, a report com6paring the status of at least one account before and after application 7of the at least one allocation. 1The method of claim 3, wherein the report depicts the effect of the at 2least one allocation on the at least one account.  Hollar teaches this: ([0198] “Before a billing schedule is actually booked, the user 106 has the ability to see what the financial results of booking the lease would be at 214.03. The internal rate of return ("IRR"), and book and tax classes are generated at 214.03 and are viewed at 214.04. … If the review is not satisfactory, the activation is cancelled at 214.16”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the capability to preview the results of an accounting action, 

1Regarding Claims 7, 18 and 29:
Wagner teaches all of the elements of Claims 1, 12 and 23. Wagner in view of Hollar teaches: 1Regarding The method of claim 1, wherein: 2receiving user input specifying at least one allocation comprises, for each 3allocation, receiving user input specifying a rationale for the alloca4tion; and 5storing a record representing the application of the specified at least one 6allocation to the at least one account comprises, for each allocation, 7storing the specified rationale for the allocation. Examiner is interpreting a rationale for the alloca4tion in view of Applicant’s specification at ([0117] “allocation information screen 2600 includes a rationale section, to allow user 100 to name the account allocation and to provide reasoning for how the allocation was set up”) to mean setting up the allocation rules and providing explanatory notes for later users of the rules. While Wagner teaches a user setting up allocation rules: The method of claim 1, wherein: receiving user input specifying at least one allocation comprises, for each allocation, … and storing a record representing the application of the specified at least one allocation to the at least one account comprises, for each allocation at ([0051] “a policy engine, which is a process used to build a set of allocation rules that will determine on a transaction by transaction basis the desired general ledger account code that is assigned to a particular transaction and serves to correlate a particular transaction to its corresponding account of the ledger”), Wagner does not specifically teach: receiving user input specifying a rationale for the allocation… storing the specified rationale for the allocation. Hollar teaches this: ([0207] “Charges can be reallocated 

1Regarding Regarding Claims 11, 22, and 33:
Wagner teaches all of the elements of Claims 1, 12 and 23. While Wagner teaches setting up allocation rules (see at least [0051] “a policy engine, which is a process used to build a set of allocation rules that will determine on a transaction by transaction basis the desired general ledger account code that is assigned to a particular transaction and serves to correlate a particular transaction to its corresponding account of the ledger”), Wagner does not specifically teach: The method of claim 1, wherein the specified allocation is automatical2ly generated. Hollar teaches: ([0072] “Accounting entries 101 relating to those leases 110 and assets 108 can be automatically generated by the system 100 and stored in booksets” and [0137] “Charge types are mapped to accounting event definitions at 200.30. This allows the system's 100 accounting engine to be automatically triggered by business events, even though the user 106 inputting the operational 

1 Claims 5, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0087441 to Charles Arthur Wagner Jr. et. al (Wagner) in view of U.S. Patent Publicaiton 20130097066 to Brian Blank et. al. (Blank)

Regarding Claims 5, 16, and 27:
Wagner teaches all of the elements of Claims 1, 12 and 23. Wagner does not specifically teach: The method of claim 1, further comprising: 2at the input device, receiving user input activating a historical allocation 3report function; and 4responsive to receiving the user input activating the historical allocation 5report function, displaying, at the output device, a report indicating INTO20- 83 -a history of a plurality of allocations for an account at different points in time.  Blank teaches this: ([0016] and Fig. 3] “Allocation History Detail”) which displays historical allocations. Additionally, see ([0031] and [0034]). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a report displayed to a user such as the “Allocation History Detail” taught by Blank, using the allocation data taught by Wagner, could display to a user all or recent past allocations to a certain account to predictably prevent allocation errors and provide some assurances to the user when performing a current 

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Publication  2020/0098051 (Rajan et. al.) teaches a system with a  user interface to allocate funds using allocation rules manually or automatically and teaches allocation scenario planning (what-ifs). See especially ([0039, 0040, 0048, 0064 and 0138])

U.S. Patent Publication 2019/0147545 (Cerri et. al.) teaches a system that uses AI to examine historical allocations to determine allocation rules. See especially ([0060, 0070, 0073 and Claim 6]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        

/JAN P MINCARELLI/Primary Examiner, Art Unit 3627